DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 04/14/2021.
Response to Arguments
Applicant’s arguments, filed 04/14/2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1-20 as being unpatentable over Davis et al. US 9,996,484 (“Davis”) in view of Illikkal et al. US 2005/0132144 (“Illikkal”) is hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “a producer processor configured to: receive a first request associated with a first memory entry, store the first request in a first slot of the shared ring buffer at a first offset such that the first request is stored in the overlapping region, receive a second request associated with a second memory entry, store the second request in a second slot of the shared ring buffer such that the second request is stored in the overlapping region, wherein the second slot is located in the overlapping region and adjacent to the first slot; and a consumer processor configured to; process the first request and write the processed first request in a third slot of the shared ring buffer at a second offset such that the processed first request is written to the third slot and stored outside of the overlapping region, thereby creating a spacing between respective slots successively accessed by the producer processor and the consumer processor, wherein the third slot is located in the processed ring buffer outside of the overlapping region, and the third slot is in a different cache-line than the second slot based on the spacing created by the consumer processor” in combination with the overall claimed limitations when interpreted in light of the specification. This application is allowed in view of the reasons put forth on pages 12-13 of the remarks filed on April 14, 2021.
Support for the amendment may be found in FIGS. 4A and 5A of the instant drawings and paragraphs 0044, 0054, and 0078 of the instant filed specification.
Davis teaches that host interface circuitry, e.g., host interface hardware module 360 illustrated in FIGS. 3A-B, comprising a request processor 340 may push received TLPs comprising transactions to appropriate ones of the transaction ring buffers, col 13 lines 29-35 and FIGS. 3A-B. The same or different transaction ring buffers may be accessed in an overlapping manner, col 13 lines 60-62. Furthermore, multiple ones of the processors or processor cores (e.g., request processor 340 and response processor 350 in FIGS. 3A-B) may retrieve and then process transactions (TLPs) from the same 
However, Davis does not teach the specific features with which independent claim 1 has been amended. For example, Davis does not teach that the second request is stored in the overlapping region in a second slot where the second slot is adjacent to the first slot. Although Davis teaches one or more response processors configured to process the TLPs and store the processed TLPs in the overlapping ring buffers, Davis does not teach writing the processed first request in the shared ring buffer at a second offset such that the processed first request is written to a third slot stored outside of the overlapping region.
Therefore, Davis neither anticipates nor renders obvious independent claim 1. Accordingly, independent claim 1 is at least patentable over Davis.
An updated search was conducted and it appears that prior art do not teach the claimed invention of independent claim 1 with such specificity.
Therefore, claim 1 is patentable.
Independent claims 14 and 17 recite similar specific features and these claims are also patentable for the aforementioned reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132